NUMBER 13-08-00188-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



McALLEN INDEPENDENT SCHOOL DISTRICT,	Appellant,

v.


ANNA M. RUBIO,	Appellee.



On appeal from County Court at Law No. 1 
of Hidalgo County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

	This case is before the Court on a joint motion to reverse and remand for further
consideration by the trial court.  The parties have reached an agreement with regard to the
disposition of the matters currently on appeal.  Pursuant to agreement, the parties request
this Court to reverse, without regard to the merits, the trial court's order denying the
appellant's plea to the jurisdiction and remand this case for further action by the trial court. 
	We REVERSE the trial court's order denying appellant's plea to the jurisdiction
without reference to the merits, and REMAND this case to the trial court for further
proceedings in accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B),
43.2(d).
 In accordance with the agreement of the parties, costs are taxed against the party
incurring same. 
									PER CURIAM
Memorandum Opinion delivered and 
filed this the 23rd day of October, 2008.